DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 02/02/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 9, that the current claims go well beyond merely conventional computer function and instead involve a particularly inventive technical improvement to a specific device or field including, but not limited to, the steps of capturing images of documents and then making determinations and/or taking actions based on information in the captured images. For at least these reasons, Applicant submits that the current claims are directed to patent-eligible subject matter.
Examiner respectfully disagrees with Applicant. The mere nominal recitation of generic computer components does not take the claim out of the method of organizing human activity grouping. The additional element of imaging system is merely used to read the image metadata (Paragraph 0033). The imaging system is considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as it’s just used to receive metadata from an image and does not improve how the images are captured. At Step .

Applicant's arguments filed on 02/02/2022 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 10-11, that Guerrero and Sabharwal are silent on making any determinations based on captured images while Thomann merely teaches the scanning and review of images by an operator. Accordingly, none of the cited art, alone or in combination, appears to teach or suggest at least the feature of: "determining [determine] whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents", in combination with the other features of the claims.
Examiner respectfully disagrees with Applicant. Guerrero et al. discloses monitoring inbound information received into a batch system by way of voice communications and/or written communications (e.g. telephone calls or electronic messages). Guerrero et al. further discloses that the inbound information can be received using other electronic communications (Paragraph 0021). Therefore, Guerrero et al. is suggesting that different mediums of communication can be used to receive inbound information.
Although Guerrero et al. discloses determining whether the batch satisfies an untimeliness threshold based on information in the documents (Paragraphs 0059-0061) and receiving inbound information by way of voice communications and/or written communications (Paragraph 0021), Guerrero et al. does not specifically disclose wherein the inbound information is received by way of mail/fax.
However, Thomann et al. discloses wherein the inbound information is received by way of mail/fax (see Figure 2 and related text in Paragraph 0054, A request can be created in various ways. For example, a client can send in a completed application form which requests certain work to be performed. Similarly, a client can call in and speak with a client service representative and request that some action is taken on the client's behalf. Other requests from clients can be received through facsimile transmissions or electronic transmissions). Further, Thomann et al. discloses that the captured images of the documents are used to determine whether the batch is delayed or whether the queue is too long (Paragraphs 0086-0089). 
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the medium in which the requests arrive (e.g. telephone calls or electronic messages) of the invention of Guerrero et al. to further incorporate other mediums of communication (e.g. mail or facsimile transmission) of the invention of Thomann et al. because doing so would allow the method to receive customer correspondence from various means (see Thomann et al., Figure 2 and related text in Paragraph 0068). Also, this is also a substitution of one known element for another to obtain predictable results (substitute email for mail/fax).
Further, Examiner notes that although the claims specify “capturing images of the documents”, the claims do not specify how the information in the image is determined (e.g. by a system or by an operator). Therefore, based on broadest reasonable interpretation in light of the specification, Thomann et al. discloses “based on information in the captured images of the documents.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method of managing information comprising: receiving an inbound batch of documents by way of mail or facsimile transmission; capturing images of the documents in the inbound batch of documents; determining whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents, wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely; sending one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold; and transmitting the captured images of the documents in the batch in response to determining that the batch fails to satisfy the untimeliness threshold. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include fundamental economic practices or principles. In this case, the method allows the provider to minimize the risks resulting from fluctuations in service demand (e.g. inbound information that includes client requests and information submissions). The fundamental economic practice at issue is protecting against risk. If a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic practices or principles,” then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a batch capture system; an imaging system; and a document management system.
The batch capture is merely used to: receive inbound information by way of mail or facsimile; determine whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents; and send one or more alerts (Paragraph 0008). The imaging system is merely used to read the image metadata (Paragraph 0033). The document management system is merely used to store all images and the image metadata (Paragraph 0033). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the batch capture is considered “field of use” (MPEP 2106.05h); as it’s just used to receive service requests and does not improve the technology. The imaging system and the document management system are considered “field of use” (MPEP 2106.05h); as they’re just used to store metadata and does not improve the database. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of mitigating risk. The specification shows that the batch capture is merely used to: receive inbound information by way of mail or facsimile; determine whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents; and send one or more alerts (Paragraph 0008). The imaging system is merely used to read the image metadata (Paragraph 0033). The document management system is merely used to store all images and the image metadata (Paragraph 0033). Further, the batch capture is considered a conventional computer function of “receiving and transmitting over a network” at Step 2B (MPEP 2106.05d). The imaging system and the document management system are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Independent Claim 9
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 9 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 9 recites: A system to: receive an inbound batch of documents by way of mail or facsimile transmission; capture images of the documents in the inbound batch of documents; determine whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents, wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely; send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold; and transmit the captured images of the documents in the batch in response to determining that the batch fails to satisfy the untimeliness threshold. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include fundamental economic practices or principles. In this case, the method allows the provider to minimize the risks resulting from fluctuations in service demand (e.g. inbound information that includes client requests and information submissions). The fundamental economic practice at issue is protecting against risk. If a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic practices or principles,” then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 9 includes additional elements: a computer system; a batch capture system; an imaging system; and a document management system.
The computer system is merely used to execute instructions (Paragraph 0159). The batch capture is merely used to: receive inbound information by way of mail or facsimile; determine whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents; and send one or more alerts (Paragraph 0008). The imaging system is merely used to read the image metadata (Paragraph 0033). The document management system is merely used to store all images and the image metadata (Paragraph 0033). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the batch capture is considered “field of use” (MPEP 2106.05h); as it’s just used to receive service requests and does not improve the technology. The imaging system and the document management system are considered “field of use” (MPEP 2106.05h); as they’re just used to store metadata and does not improve the database. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of mitigating risk. The specification shows that the computer system is merely used to execute instructions (Paragraph 0159).The batch capture is merely used to: receive inbound information by way of mail or facsimile; determine whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents; and send one or more alerts (Paragraph 0008). The imaging system is merely used to read the image metadata (Paragraph 0033). The document management system is merely used to store all images and the image metadata (Paragraph 0033). Further, the batch capture is considered a conventional computer function of “receiving and transmitting over a network” at Step 2B (MPEP 2106.05d). The imaging system and the document management system are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 17
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 17 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 17 recites: A program to: receive an inbound batch of documents by way of mail or facsimile transmission; capture images of the documents in the inbound batch of documents; determine whether the batch satisfies an untimeliness threshold based on information in the captured images of the documents, wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely; send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold; and transmit the captured images of the documents in the batch in response to determining that the batch fails to satisfy the untimeliness threshold. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include fundamental economic practices or principles. In this case, the method allows the provider to minimize the risks resulting from fluctuations in service demand (e.g. inbound information that includes client requests and information submissions). The fundamental economic practice at issue is protecting against risk. If a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic practices or principles,” then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 17 includes additional elements: a computer readable medium; a computer; and a document management system.
The computer readable medium is merely used to store program instructions (Paragraph 0159). The computer system is merely used to execute instructions (Paragraph 0159). The document management system is merely used to store all images and the image metadata (Paragraph 0033). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the document management system is considered “field of use” (MPEP 2106.05h); as it’s just used to store metadata and does not improve the database. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of mitigating risk. The specification shows that the computer readable medium is merely used to store program instructions (Paragraph 0159). The computer system is merely used to execute instructions (Paragraph 0159). The document management system is merely used to store all images and the image metadata (Paragraph 0033). Further, the document management system is considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-8, and 10-16 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim, such as, to: trace from a time of image capture of the at least one document to transmission of an image of the at least one document to the document management system; determine, for the batch, a length of time between receiving the batch and transmit the captured images to the document management system; determine, for the batch, a work completed or claimed by a staff to be complete of the batch; determine, for the batch, a measure of timeliness for the captured images in the batch to be transmitted to the document management system; determine, for the batch, arrival and completion volume for the batch; determine one or more key performance indicators for the batch; perform at least one corrective action in response to determining that the batch satisfies the untimeliness threshold. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include fundamental economic practices or principles. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 18-20 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a dashboard. The dashboard is merely used to present information from computations performed by the system to users (Paragraph 0046). This is considered “field of use” (MPEP 2106.05h) at step 2A, Prong 2; as it’s just used to display information and does not improve the interface. At Step 2B, the dashboard is considered a conventional computer function of “receiving and transmitting over a network” (MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guerrero et al. (US 2012/0087486 A l), in view of Sabharwal (US 2013/0204650 A1), in further view of Thomann et al. (US 2003/0167199 A1).
Regarding claim 1 (Currently Amended), Guerrero et al. discloses a method of managing information received by batch capture into a system (Paragraph 0010, Embodiments of the present disclosure may include methods, systems, and computer readable media with executable instructions, and/or logic. An example method for determining call center resource allocation can include modeling call center performance over an operations time period using a computer. A number of replicas of the modeled call center performance are simulated, using the computer, over a planning time period, each replica having random contact arrivals and contact service times following a stochastic arrival and service process according to probability distributions of inter-arrival time and service time. Multiple iterations of each simulation are run on the computer to optimize call center resource allocation. A particular simulation iteration is tested against a criterion of convergence, and call center resource is allocated based on the particular simulation iteration with a successful criterion of convergence; see Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Examiner interprets batch capture as services requested by the customer, wherein the services are requested via voice communication and/or electronic messages), comprising: 
	receiving, into a batch capture system implemented on one or more computer systems, an inbound batch of documents by way of [voice communication or email] (see (Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Examiner interprets batch capture as services requested by the customer, wherein the services are requested via voice communication and/or electronic messages);
capturing, by an imaging system, [information] of the documents in the inbound batch of documents (see (Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Applicant’s specification, in paragraph 31, states that the imaging system is used for processing the forms and correspondence received by the enrollment system. Based on broadest reasonable interpretation in light of the specification, Guerrero et al. discloses an “imaging system” because the system can classify the inbound batch of documents by form type (e.g., set-up, training, product registration, etc.));
	determining, by the batch capture system, whether the batch satisfies an untimeliness threshold based on information in the … documents (Paragraph 0049, The method of the present disclosure uses the probability distribution of several parameters of the system estimated through simulation to determine the most cost-effective staffing level of corresponding skill sets that fulfills the projected workload of these contacts while satisfying desired service levels (e.g., a probability that calls will be answered within an agreed response time); Paragraph 0077, Meeting the delay-probability constraint means that the probability of a delay in serving a contact (e.g., customer) before the SLA specified delay is less than or equal to a target probability; Paragraph 0059, A broad definition of service level agreement (SLA) is denoted by a service level agreement SLA(α, ẟ). An SLA may include a standard to answer an α fraction of calls to a call center within o seconds. For instance, a SLA (.9, 20) constraint requires answering at least 90% of the calls within 20 seconds of arrival. An SLA(.8, 120) requires answering 80% of the calls within 120 seconds, etc.; Paragraph 0060, The number of contacts (e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact; Paragraph 0061, In each simulation and for every t, the quantity of customers waiting in queue can be recorded, and those customers in the queue exceeding the maximum wait time specified by an SLA, ẟ, can be counted for the purpose of estimating the SLA. If c is assumed to be a customer ID waiting in the queue, Qt to be a list of customer IDs at time t, and w(c) = t-t(c) is the waiting time for customer c (from time of arrival (t) to time t), where Qt, denotes the number of customers in the queue that have violated the SLA; Examiner interprets the SLA constraint as the untimeliness threshold);
wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely (Paragraph 0049, The method of the present disclosure uses the probability distribution of several parameters of the system estimated through simulation to determine the most cost-effective staffing level of corresponding skill sets that fulfills the projected workload of these contacts while satisfying desired service levels (e.g., a probability that calls will be answered within an agreed response time); Paragraph 0077, Meeting the delay-probability constraint means that the probability of a delay in serving a contact (e.g., customer) before the SLA specified delay is less than or equal to a target probability; Paragraphs 0060-0061, The number of contacts ( e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact);
sending, by the batch capture system, … (Paragraph 0130, The second computing device 360 can cause an output to the production device 368, for example, as a result of executing instructions of one or more programs stored non-transitory computer-readable medium 364, by the at least one processor 362, to implement a system for determining call center resource allocation according to the present disclosure. Causing an output can include, but is not limited to, displaying text and images to an electronic display and/or printing text and images to a tangible medium (e.g., paper);
and transmitting, … the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold (Paragraph 0130, The second computing device 360 can cause an output to the production device 368, for example, as a result of executing instructions of one or more programs stored non-transitory computer-readable medium 364, by the at least one processor 362, to implement a system for determining call center resource allocation according to the present disclosure. Causing an output can include, but is not limited to, displaying text and images to an electronic display and/or printing text and images to a tangible medium (e.g., paper); Paragraph 0059, A broad definition of service level agreement (SLA) is denoted by a service level agreement SLA(α, ẟ). An SLA may include a standard to answer an a fraction of calls to a call center within o seconds. For instance, a SLA (.9, 20) constraint requires answering at least 90% of the calls within 20 seconds of arrival. An SLA(.8, 120) requires answering 80% of the calls within 120 seconds, etc.; Paragraph 0060, The number of contacts (e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact; Paragraph 0061, In each simulation and for every t, the quantity of customers waiting in queue can be recorded, and those customers in the queue exceeding the maximum wait time specified by an SLA, ẟ, can be counted for the purpose of estimating the SLA. If c is assumed to be a customer ID waiting in the queue, Qt to be a list of customer IDs at time t, and w(c) = t-t(c) is the waiting time for customer c (from time of arrival (t) to time t), where Qt, denotes the number of customers in the queue that have violated the SLA).
 Guerrero discloses that delays waiting for a service often lead to customer dissatisfaction (Paragraph 0004). Further, Guerrero discloses determining whether the batch satisfies an untimeliness threshold based on information in the documents (Paragraphs 0059-0061) and displaying text and images to an electronic display (Paragraph 0130). Although Guerrero et al. discloses all the limitations above and an electronic display, Guerrero does not specifically disclose sending, by the batch capture system, one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold; and transmitting, by the batch capture system, the captured images of the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold.
However, Sabharwal discloses determining, by the batch capture system, whether the batch satisfies an untimeliness threshold based on information in … the documents, wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely (Paragraph 0001, A service-level agreement (SLA) is an agreement between a customer and a service provider for an agreed level of service. A penalty clause may be included in the agreement, making the service provider liable for fines or losses in revenue in the event of SLA violation. To ease SLA compliance verification, the service provider may set SLA values or SLA thresholds for respective services to which the SLA pertains; Service providers who provide support services (e.g., to support information technology (IT) services and/or infrastructure) may operate under an SLA. In such cases, the service provider may be notified of an operational problem with an IT system component by means of a trouble ticket that identifies one or more parameters of the operational problem. Thus, where a server, client computer, application, or the like malfunctions or fails, a trouble ticket may be submitted to the service provider. The relevant SLA may define a target resolution time within which the trouble ticket should be resolved in order to comply with the SLA, without incurring an SLA violation. Different target resolution times may apply to different types of trouble tickets or operational problems; Paragraph 0017, The automated estimation may produce a violation risk value indicative of the probability of SLA violation for the trouble ticket, the method further comprising determining that the violation risk value is relatively high, the preemptive action being performed responsive to the determination that the risk value is relatively high. Determination that the SLA violation risk value is relatively high may comprise determining that the violation risk value is greater than a predefined threshold value);
sending, by the batch capture system, one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold (Paragraph 0051, Responsive to determining that the calculated violation risk is relatively high (e.g., it exceeds a selected threshold of probability), at operation 522, triggers automatic performance of a pre-emptive action to promote SLA compliance, in this example being the automatic generation and sending of an alert message, at operation 524. The alert message may be sent to the currently assigned operator, and may in addition be sent to the entire assignee group associated with the ticket. In an example, the alert message is sent to the entire Windows track mailing list as well as to assignee Y. Responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator); 
and transmitting, by the batch capture system, the [information] of the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold (Paragraph 0021, The system 100 thus comprises a receiving module 104 to receive trouble tickets that indicate operational problems in a customer system, the operational problems to be resolved by a customer support system of which the SLA compliance management system 100 may form part; Paragraph 0051, Responsive to determining that the calculated violation risk is relatively high (e.g., it exceeds a selected threshold of probability), at operation 522, triggers automatic performance of a pre-emptive action to promote SLA compliance, in this example being the automatic generation and sending of an alert message, at operation 524. The alert message may be sent to the currently assigned operator, and may in addition be sent to the entire assignee group associated with the ticket. In an example, the alert message is sent to the entire Windows track mailing list as well as to assignee Y. Responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the determination of whether the batch satisfies an untimeliness threshold of the invention of Guerrero et al. to further incorporate sending one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the event satisfies the untimeliness threshold of the invention of Sabharwal because doing so would allow the method to send an alert message to the currently assigned operator. Also, responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator (see Sabharwal, Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Guerrero et al. discloses receiving inbound information by way of voice communications and/or written communications (Paragraph 0021), Guerrero et al. does not specifically disclose wherein the inbound information is received by way of mail/fax.
However, Thomann et al. discloses receiving, into a batch capture system implemented on one or more computer systems, an inbound batch of documents by way of mail or facsimile transmission (see Figure 1 and related text in Paragraph 0054, FIG. 1 is a diagram providing an overview of a method according to the present invention. A first step in the method involves identification of work to be performed. In the context of a preferred embodiment, the work to be performed is often based on a request made by a client relating to a financial service or product. A request can be created in various ways. For example, a client can send in a completed application form which requests certain work to be performed. Similarly, a client can call in and speak with a client service representative and request that some action is taken on the client's behalf. Other requests from clients can be received through facsimile transmissions or electronic transmissions. Thus, there are a number of different avenues through which requests from clients can be received, each request requiring action on the part of the financial services provider; Paragraph 0058, For example, the completion of various requests can be assigned based upon the geographic location of the workers. If it is known that at a first location there is a high workload and at a second location there is a low workload, workers at the second location can be assigned to work the queues of the first location. The completion of various requests can also be assigned to workers based on the subtype of the requests. Each worker is assigned a skill level related to the subtypes or complexity of requests that the worker can complete. This provides a number of benefits. First, not all workers need to be trained to complete all subtypes of requests. This reduces the amount of time and expense associated with training workers. Second, workers are not assigned requests having subtypes that the workers are not trained to handle, thus their productivity is not hampered. Third, by assigning requests based on skill level, fewer errors are created in the completion process; It can be noted that the claim language is written in alternative form. The limitation taught by Thomann et al. is based on “facsimile transmission").
capturing, by an imaging system, images of the documents in the inbound batch of documents (Paragraph 0042, Progress reports are used to determine how workflow is progressing based on time. The progress reports can be used to track high visibility or high volume requests or other requests that are given special significance. This allows management to monitor the amount of time these requests are taking. It is important that some of these requests be performed quickly. Examples of requests with special importance include requests for clients that are given priority or requests that if not performed timely risk financial loss for the business; see Figure 2, Paragraph 0062, At step 14 the scanner converts the client correspondence from hard copy to a digital format, storing the images for a particular piece of correspondence in an electronic envelope. The present invention provides for any number of scanners to be used as may be appropriate to a particular business and implementation of the invention. Using electronic envelopes to organize the correspondence helps ensure the integrity of the information scanned into the system while providing an intuitive organizational structure; Paragraph 0068, After the electronic envelope has been identified at step 16, it is routed to an envelope queue at step 18. The envelope queue contains electronic envelopes of information obtained through various means, including customer correspondence received by facsimile, overnight mail 32, regular mail 36, telephone 30, TELETOUCH.RTM. 24 and electronic data services 28. In addition, the plan provider can create an electronic envelope in the system to generate a request and a transaction. Also, there may be various electronic envelopes that do not require scanning documents and identifying digital images in steps 12 and 14. Such electronic envelopes are referred to as "auto-built" requests. As an example of an auto-built request, an employer may submit a list of employee contributions to a 401 (k) plan via the Internet. In this case, there are no hard copies of documents to scan into the system. The request has been automatically built and in most instances automatically completed. If the request cannot be automatically completed, it still bypasses the identity and examiner role and goes directly to the worker queue).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the medium in which the requests arrive (e.g. telephone calls or electronic messages) of the invention of Guerrero et al. to further incorporate other mediums of communication (e.g. mail or facsimile transmission) of the invention of Thomann et al. because doing so would allow the method to receive customer correspondence from various means (see Thomann et al., Figure 2 and related text in Paragraph 0068). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 9 (Currently Amended), Guerrero et al. discloses a system, comprising: one or more computer systems configured to implement a batch capture system (Paragraph 0010, Embodiments of the present disclosure may include methods, systems, and computer readable media with executable instructions, and/or logic. An example method for determining call center resource allocation can include modeling call center performance over an operations time period using a computer. A number of replicas of the modeled call center performance are simulated, using the computer, over a planning time period, each replica having random contact arrivals and contact service times following a stochastic arrival and service process according to probability distributions of inter-arrival time and service time. Multiple iterations of each simulation are run on the computer to optimize call center resource allocation. A particular simulation iteration is tested against a criterion of convergence, and call center resource is allocated based on the particular simulation iteration with a successful criterion of convergence; see Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Examiner interprets batch capture as services requested by the customer, wherein the services are requested via voice communication and/or electronic messages), the batch capture system including an imaging system (see (Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Applicant’s specification, in paragraph 31, states that the imaging system is used for processing the forms and correspondence received by the enrollment system. Based on broadest reasonable interpretation in light of the specification, Guerrero et al. discloses an “imaging system” because the system can classify the inbound batch of documents by form type (e.g., set-up, training, product registration, etc.)), wherein the batch capture system is configured to: 
	receive an inbound batch of documents by way of [voice communication or email] (see (Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Examiner interprets batch capture as services requested by the customer, wherein the services are requested via voice communication and/or electronic messages);
capture, by the imaging system, [information] of the documents in the inbound batch of documents (see (Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Applicant’s specification, in paragraph 31, states that the imaging system is used for processing the forms and correspondence received by the enrollment system. Based on broadest reasonable interpretation in light of the specification, Guerrero et al. discloses an “imaging system” because the system can classify the inbound batch of documents by form type (e.g., set-up, training, product registration, etc.));
	determine whether the batch satisfies an untimeliness threshold based on information in the … documents (Paragraph 0049, The method of the present disclosure uses the probability distribution of several parameters of the system estimated through simulation to determine the most cost-effective staffing level of corresponding skill sets that fulfills the projected workload of these contacts while satisfying desired service levels (e.g., a probability that calls will be answered within an agreed response time); Paragraph 0077, Meeting the delay-probability constraint means that the probability of a delay in serving a contact (e.g., customer) before the SLA specified delay is less than or equal to a target probability; Paragraph 0059, A broad definition of service level agreement (SLA) is denoted by a service level agreement SLA(α, ẟ). An SLA may include a standard to answer an α fraction of calls to a call center within o seconds. For instance, a SLA (.9, 20) constraint requires answering at least 90% of the calls within 20 seconds of arrival. An SLA(.8, 120) requires answering 80% of the calls within 120 seconds, etc.; Paragraph 0060, The number of contacts (e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact; Paragraph 0061, In each simulation and for every t, the quantity of customers waiting in queue can be recorded, and those customers in the queue exceeding the maximum wait time specified by an SLA, ẟ, can be counted for the purpose of estimating the SLA. If c is assumed to be a customer ID waiting in the queue, Qt to be a list of customer IDs at time t, and w(c) = t-t(c) is the waiting time for customer c (from time of arrival (t) to time t), where Qt, denotes the number of customers in the queue that have violated the SLA; Examiner interprets the SLA constraint as the untimeliness threshold);
wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely (Paragraph 0049, The method of the present disclosure uses the probability distribution of several parameters of the system estimated through simulation to determine the most cost-effective staffing level of corresponding skill sets that fulfills the projected workload of these contacts while satisfying desired service levels (e.g., a probability that calls will be answered within an agreed response time); Paragraph 0077, Meeting the delay-probability constraint means that the probability of a delay in serving a contact (e.g., customer) before the SLA specified delay is less than or equal to a target probability; Paragraphs 0060-0061, The number of contacts ( e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact);
send … (Paragraph 0130, The second computing device 360 can cause an output to the production device 368, for example, as a result of executing instructions of one or more programs stored non-transitory computer-readable medium 364, by the at least one processor 362, to implement a system for determining call center resource allocation according to the present disclosure. Causing an output can include, but is not limited to, displaying text and images to an electronic display and/or printing text and images to a tangible medium (e.g., paper);
and transmit … the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold (Paragraph 0130, The second computing device 360 can cause an output to the production device 368, for example, as a result of executing instructions of one or more programs stored non-transitory computer-readable medium 364, by the at least one processor 362, to implement a system for determining call center resource allocation according to the present disclosure. Causing an output can include, but is not limited to, displaying text and images to an electronic display and/or printing text and images to a tangible medium (e.g., paper); Paragraph 0059, A broad definition of service level agreement (SLA) is denoted by a service level agreement SLA(α, ẟ). An SLA may include a standard to answer an a fraction of calls to a call center within o seconds. For instance, a SLA (.9, 20) constraint requires answering at least 90% of the calls within 20 seconds of arrival. An SLA(.8, 120) requires answering 80% of the calls within 120 seconds, etc.; Paragraph 0060, The number of contacts (e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact; Paragraph 0061, In each simulation and for every t, the quantity of customers waiting in queue can be recorded, and those customers in the queue exceeding the maximum wait time specified by an SLA, ẟ, can be counted for the purpose of estimating the SLA. If c is assumed to be a customer ID waiting in the queue, Qt to be a list of customer IDs at time t, and w(c) = t-t(c) is the waiting time for customer c (from time of arrival (t) to time t), where Qt, denotes the number of customers in the queue that have violated the SLA).
 Guerrero discloses that delays waiting for a service often lead to customer dissatisfaction (Paragraph 0004). Further, Guerrero discloses to: determine whether the batch satisfies an untimeliness threshold based on information in the documents (Paragraphs 0059-0061); and display text and images to an electronic display (Paragraph 0130). Although Guerrero et al. discloses all the limitations above and an electronic display, Guerrero does not specifically disclose to: send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold; and transmit the captured images of the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold.
However, Sabharwal discloses to: determine whether the batch satisfies an untimeliness threshold based on information in … the documents, wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely (Paragraph 0001, A service-level agreement (SLA) is an agreement between a customer and a service provider for an agreed level of service. A penalty clause may be included in the agreement, making the service provider liable for fines or losses in revenue in the event of SLA violation. To ease SLA compliance verification, the service provider may set SLA values or SLA thresholds for respective services to which the SLA pertains; Service providers who provide support services (e.g., to support information technology (IT) services and/or infrastructure) may operate under an SLA. In such cases, the service provider may be notified of an operational problem with an IT system component by means of a trouble ticket that identifies one or more parameters of the operational problem. Thus, where a server, client computer, application, or the like malfunctions or fails, a trouble ticket may be submitted to the service provider. The relevant SLA may define a target resolution time within which the trouble ticket should be resolved in order to comply with the SLA, without incurring an SLA violation. Different target resolution times may apply to different types of trouble tickets or operational problems; Paragraph 0017, The automated estimation may produce a violation risk value indicative of the probability of SLA violation for the trouble ticket, the method further comprising determining that the violation risk value is relatively high, the preemptive action being performed responsive to the determination that the risk value is relatively high. Determination that the SLA violation risk value is relatively high may comprise determining that the violation risk value is greater than a predefined threshold value);
send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold (Paragraph 0051, Responsive to determining that the calculated violation risk is relatively high (e.g., it exceeds a selected threshold of probability), at operation 522, triggers automatic performance of a pre-emptive action to promote SLA compliance, in this example being the automatic generation and sending of an alert message, at operation 524. The alert message may be sent to the currently assigned operator, and may in addition be sent to the entire assignee group associated with the ticket. In an example, the alert message is sent to the entire Windows track mailing list as well as to assignee Y. Responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator); 
and transmit the [information] of the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold (Paragraph 0021, The system 100 thus comprises a receiving module 104 to receive trouble tickets that indicate operational problems in a customer system, the operational problems to be resolved by a customer support system of which the SLA compliance management system 100 may form part; Paragraph 0051, Responsive to determining that the calculated violation risk is relatively high (e.g., it exceeds a selected threshold of probability), at operation 522, triggers automatic performance of a pre-emptive action to promote SLA compliance, in this example being the automatic generation and sending of an alert message, at operation 524. The alert message may be sent to the currently assigned operator, and may in addition be sent to the entire assignee group associated with the ticket. In an example, the alert message is sent to the entire Windows track mailing list as well as to assignee Y. Responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the determination of whether the batch satisfies an untimeliness threshold of the invention of Guerrero et al. to further send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the event satisfies the untimeliness threshold of the invention of Sabharwal because doing so would allow the method to send an alert message to the currently assigned operator. Also, responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator (see Sabharwal, Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Guerrero et al. discloses to receive inbound information by way of voice communications and/or written communications (Paragraph 0021), Guerrero et al. does not specifically disclose wherein the inbound information is received by way of mail/fax.
However, Thomann et al. discloses to: receive an inbound batch of documents by way of mail or facsimile transmission (see Figure 1 and related text in Paragraph 0054, FIG. 1 is a diagram providing an overview of a method according to the present invention. A first step in the method involves identification of work to be performed. In the context of a preferred embodiment, the work to be performed is often based on a request made by a client relating to a financial service or product. A request can be created in various ways. For example, a client can send in a completed application form which requests certain work to be performed. Similarly, a client can call in and speak with a client service representative and request that some action is taken on the client's behalf. Other requests from clients can be received through facsimile transmissions or electronic transmissions. Thus, there are a number of different avenues through which requests from clients can be received, each request requiring action on the part of the financial services provider; Paragraph 0058, For example, the completion of various requests can be assigned based upon the geographic location of the workers. If it is known that at a first location there is a high workload and at a second location there is a low workload, workers at the second location can be assigned to work the queues of the first location. The completion of various requests can also be assigned to workers based on the subtype of the requests. Each worker is assigned a skill level related to the subtypes or complexity of requests that the worker can complete. This provides a number of benefits. First, not all workers need to be trained to complete all subtypes of requests. This reduces the amount of time and expense associated with training workers. Second, workers are not assigned requests having subtypes that the workers are not trained to handle, thus their productivity is not hampered. Third, by assigning requests based on skill level, fewer errors are created in the completion process; It can be noted that the claim language is written in alternative form. The limitation taught by Thomann et al. is based on “facsimile transmission").
capture, by an imaging system, images of the documents in the inbound batch of documents (Paragraph 0042, Progress reports are used to determine how workflow is progressing based on time. The progress reports can be used to track high visibility or high volume requests or other requests that are given special significance. This allows management to monitor the amount of time these requests are taking. It is important that some of these requests be performed quickly. Examples of requests with special importance include requests for clients that are given priority or requests that if not performed timely risk financial loss for the business; see Figure 2, Paragraph 0062, At step 14 the scanner converts the client correspondence from hard copy to a digital format, storing the images for a particular piece of correspondence in an electronic envelope. The present invention provides for any number of scanners to be used as may be appropriate to a particular business and implementation of the invention. Using electronic envelopes to organize the correspondence helps ensure the integrity of the information scanned into the system while providing an intuitive organizational structure; Paragraph 0068, After the electronic envelope has been identified at step 16, it is routed to an envelope queue at step 18. The envelope queue contains electronic envelopes of information obtained through various means, including customer correspondence received by facsimile, overnight mail 32, regular mail 36, telephone 30, TELETOUCH.RTM. 24 and electronic data services 28. In addition, the plan provider can create an electronic envelope in the system to generate a request and a transaction. Also, there may be various electronic envelopes that do not require scanning documents and identifying digital images in steps 12 and 14. Such electronic envelopes are referred to as "auto-built" requests. As an example of an auto-built request, an employer may submit a list of employee contributions to a 401 (k) plan via the Internet. In this case, there are no hard copies of documents to scan into the system. The request has been automatically built and in most instances automatically completed. If the request cannot be automatically completed, it still bypasses the identity and examiner role and goes directly to the worker queue).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the medium in which the requests arrive (e.g. telephone calls or electronic messages) of the invention of Guerrero et al. to further incorporate other mediums of communication (e.g. mail or facsimile transmission) of the invention of Thomann et al. because doing so would allow the method to receive customer correspondence from various means (see Thomann et al., Figure 2 and related text in Paragraph 0068). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 10 (Currently Amended), which are dependent of claims 1 and 9, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claims 1 and 9. Guerrero et al. further comprising tracing, for at least one document in the batch of documents, processing of the at least one document from a time of [classification] of the at least one document to transmission of … the at least one document to the document management system (Paragraph 0025, In order to have the customer of a call center contact served, the call center system attempts to route the customer to a particular server who is enabled to serve such a class of customer. A contact is placed in one of the several queues, if necessary to wait before the contact can be addressed by a server (e.g., agent). Queues may be implemented physically (e.g., routing an electronic message to a storage medium) or may be implemented administratively, for example by the customer's telephone call being placed on hold and its relative order to the arrival time of the call of other customers can be tracked such that calls are taken off hold in the same order as they were placed on hold (e.g., FIFO); Paragraph 0030, According to the present disclosure, a contact (e.g., customer) may be routed from a queue as soon as a capable server (e.g., a server having a proper skill set) is free. The customer waiting time in a queue can be tracked and generally will be zero or more. The customer waiting time associated with particular queues can be individually tracked and denoted as shown in FIG. 1 (e.g., t.sub.Q1, t.sub.Q2, t.sub.Q3, . . . t.sub.QNCL); Paragraph 0036, That is, a queue may simply be tracking an order by which contacts arrive and are stored pending further action. Examples of a queue can include an e-mail inbox organized by message date/time received, or lines of a telephone system of callers on hold for which the order at which a call was received is tracked. Examples of the serving portion of the call center can include an electronic communication being viewed by a server, or a server connecting to a telephone line in order to speak with a person).
	Although Guerrero et al. discloses the time that the document is in a queue (i.e. time from when the document is classified until the document is assigned to a worker), the combination of Guerrero et al. and Sabharwal does not specifically disclose a time of image capture.
	However, Thomann et al. discloses tracing, for at least one document in the batch of documents, processing of the at least one document from a time of image capture of the at least one document to transmission of an image of the at least one document to the document management system (Paragraph 0042, Progress reports are used to determine how workflow is progressing based on time. The progress reports can be used to track high visibility or high volume requests or other requests that are given special significance. This allows management to monitor the amount of time these requests are taking. It is important that some of these requests be performed quickly. Examples of requests with special importance include requests for clients that are given priority or requests that if not performed timely risk financial loss for the business; see Figure 2, Paragraph 0062, At step 14 the scanner converts the client correspondence from hard copy to a digital format, storing the images for a particular piece of correspondence in an electronic envelope. The present invention provides for any number of scanners to be used as may be appropriate to a particular business and implementation of the invention. Using electronic envelopes to organize the correspondence helps ensure the integrity of the information scanned into the system while providing an intuitive organizational structure; Paragraph 0064, The electronic envelopes of scanned documents are stored in an identify queue at step 16. At this point, an operator reviews the images to find a contract number and contract name for each electronic envelope; Paragraph 0068, After the electronic envelope has been identified at step 16, it is routed to an envelope queue at step 18. The envelope queue contains electronic envelopes of information obtained through various means, including customer correspondence received by facsimile, overnight mail 32, regular mail 36, telephone 30, TELETOUCH.RTM. 24 and electronic data services 28. In addition, the plan provider can create an electronic envelope in the system to generate a request and a transaction. Also, there may be various electronic envelopes that do not require scanning documents and identifying digital images in steps 12 and 14. Such electronic envelopes are referred to as "auto-built" requests. As an example of an auto-built request, an employer may submit a list of employee contributions to a 401 (k) plan via the Internet. In this case, there are no hard copies of documents to scan into the system. The request has been automatically built and in most instances automatically completed. If the request cannot be automatically completed, it still bypasses the identity and examiner role and goes directly to the worker queue).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify tracing, for at least one document in the batch of documents, processing of the at least one document from a time of classification of the at least one document to transmission of the at least one document to the document management system of the invention of Guerrero et al. to further incorporate wherein the tracing is from a time the image is received of the at least one document to transmission of the at least one document to the document management system of the invention of Thomann et al. because doing so would allow the method to monitor work queue over time, wherein those numbers may mean that additional personnel is necessary in order to reduce the queues so that work can be processed in a more timely fashion (see Thomann et al., Paragraphs 0086-0087). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 11 (Currently Amended), which are dependent of claims 1 and 9, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claims 1 and 9. Guerrero et al. further comprising determining, for the batch, a length of time between receiving the batch and transmitting the [information] to the document management system (Paragraph 0025, In order to have the customer of a call center contact served, the call center system attempts to route the customer to a particular server who is enabled to serve such a class of customer. A contact is placed in one of the several queues, if necessary to wait before the contact can be addressed by a server (e.g., agent). Queues may be implemented physically (e.g., routing an electronic message to a storage medium) or may be implemented administratively, for example by the customer's telephone call being placed on hold and its relative order to the arrival time of the call of other customers can be tracked such that calls are taken off hold in the same order as they were placed on hold (e.g., FIFO); Paragraph 0030, According to the present disclosure, a contact (e.g., customer) may be routed from a queue as soon as a capable server (e.g., a server having a proper skill set) is free. The customer waiting time in a queue can be tracked and generally will be zero or more. The customer waiting time associated with particular queues can be individually tracked and denoted as shown in FIG. 1 (e.g., t.sub.Q1, t.sub.Q2, t.sub.Q3, . . . t.sub.QNCL); Paragraph 0036, That is, a queue may simply be tracking an order by which contacts arrive and are stored pending further action. Examples of a queue can include an e-mail inbox organized by message date/time received, or lines of a telephone system of callers on hold for which the order at which a call was received is tracked. Examples of the serving portion of the call center can include an electronic communication being viewed by a server, or a server connecting to a telephone line in order to speak with a person).
Although Guerrero et al. discloses the time that the document is in a queue (i.e. time from when the document is classified until the document is assigned to a worker), the combination of Guerrero et al. and Sabharwal does not specifically disclose a time of image capture.
However, Thomann et al. discloses determining, for the batch, a length of time between receiving the batch and transmitting the captured images to the document management system (Paragraph 0042, Progress reports are used to determine how workflow is progressing based on time. The progress reports can be used to track high visibility or high volume requests or other requests that are given special significance. This allows management to monitor the amount of time these requests are taking. It is important that some of these requests be performed quickly. Examples of requests with special importance include requests for clients that are given priority or requests that if not performed timely risk financial loss for the business; see Figure 2, Paragraph 0062, At step 14 the scanner converts the client correspondence from hard copy to a digital format, storing the images for a particular piece of correspondence in an electronic envelope. The present invention provides for any number of scanners to be used as may be appropriate to a particular business and implementation of the invention. Using electronic envelopes to organize the correspondence helps ensure the integrity of the information scanned into the system while providing an intuitive organizational structure; Paragraph 0064, The electronic envelopes of scanned documents are stored in an identify queue at step 16. At this point, an operator reviews the images to find a contract number and contract name for each electronic envelope; Paragraph 0068, After the electronic envelope has been identified at step 16, it is routed to an envelope queue at step 18. The envelope queue contains electronic envelopes of information obtained through various means, including customer correspondence received by facsimile, overnight mail 32, regular mail 36, telephone 30, TELETOUCH.RTM. 24 and electronic data services 28. In addition, the plan provider can create an electronic envelope in the system to generate a request and a transaction. Also, there may be various electronic envelopes that do not require scanning documents and identifying digital images in steps 12 and 14. Such electronic envelopes are referred to as "auto-built" requests. As an example of an auto-built request, an employer may submit a list of employee contributions to a 401 (k) plan via the Internet. In this case, there are no hard copies of documents to scan into the system. The request has been automatically built and in most instances automatically completed. If the request cannot be automatically completed, it still bypasses the identity and examiner role and goes directly to the worker queue).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the length of time from when the document is classified until the document is assigned to a worker of the invention of Guerrero et al. to further incorporate determining, for the batch, a length of time between receiving the batch and transmitting the captured images to the document management system of the invention of Thomann et al. because doing so would allow the method to monitor work queue over time, wherein those numbers may mean that additional personnel is necessary in order to reduce the queues so that work can be processed in a more timely fashion (see Thomann et al., Paragraphs 0086-0087). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 12 (Currently Amended), which are dependent of claims 1 and 9, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claims 1 and 9. Guerrero et al. further comprising determining, for the batch, a work completed or claimed by a staff to be complete of the batch (Paragraph 0052, First, the interesting activities of a call center are simulated. Such as resource allocation input/output (I/O), customer arrivals, routing, service handling, queuing, abandonment, shifts schedules, agent breaks, service completions, customer exits, etc.; Paragraph 0098, service completion of class I, performed by k).
Regarding claims 5 and 13 (Currently Amended), which are dependent of claims 1 and 9, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claims 1 and 9. Guerrero further comprising determining, for the batch, a measure of timeliness for the … in the batch … (Paragraph 0049, The method of the present disclosure uses the probability distribution of several parameters of the system estimated through simulation to determine the most cost-effective staffing level of corresponding skill sets that fulfills the projected workload of these contacts while satisfying desired service levels (e.g., a probability that calls will be answered within an agreed response time); Paragraph 0059, A broad definition of service level agreement (SLA) is denoted by a service level agreement SLA(α, ẟ). An SLA may include a standard to answer an α fraction of calls to a call center within o seconds. For instance, a SLA (.9, 20) constraint requires answering at least 90% of the calls within 20 seconds of arrival. An SLA(.8, 120) requires answering 80% of the calls within 120 seconds, etc.; Paragraph 0060, The number of contacts (e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact; Paragraph 0061, In each simulation and for every t, the quantity of customers waiting in queue can be recorded, and those customers in the queue exceeding the maximum wait time specified by an SLA, ẟ, can be counted for the purpose of estimating the SLA. If c is assumed to be a customer ID waiting in the queue, Qt to be a list of customer IDs at time t, and w(c) = t-t(c) is the waiting time for customer c (from time of arrival (t) to time t), where Qt, denotes the number of customers in the queue that have violated the SLA; Paragraph 0077, Meeting the delay-probability constraint means that the probability of a delay in serving a contact (e.g., customer) before the SLA specified delay is less than or equal to a target probability).
Guerrero discloses that delays waiting for a service often lead to customer dissatisfaction (Paragraph 0004). Further, Guerrero discloses determining whether the batch satisfies an untimeliness threshold based on information in the documents (Paragraphs 0059-0061) and displaying text and images to an electronic display (Paragraph 0130). Although Guerrero et al. discloses all the limitations above and an electronic display, Guerrero does not specifically disclose transmitting the measure of timeliness for the captured images to the document management system.
However, Thomann et al. discloses determining, for the batch, a measure of timeliness for the captured images in the batch to be transmitted to the document management system (Paragraph 0062, At step 14 the scanner converts the client correspondence from hard copy to a digital format, storing the images for a particular piece of correspondence in an electronic envelope. The present invention provides for any number of scanners to be used as may be appropriate to a particular business and implementation of the invention. Using electronic envelopes to organize the correspondence helps ensure the integrity of the information scanned into the system while providing an intuitive organizational structure; Paragraph 0086, The present invention provides a number of advantages relating to monitoring and controlling workflow. For example, FIG. 3 is a screen display illustrating how the number of envelopes and requests in process can be summarized. This and other screen displays are merely representative and the invention does not require any particular graphical user interface design. A particular display may in part depend upon the particular hardware and software systems used in accordance with the invention. The report shown provides important business information that allows for more informed business decisions to be made. In FIG. 3, the number of requests at various stages in the workflow process are shown. For example, the number of requests associated with an examiner 102, a worklist examiner 104, a work queue 106, member service center review 108, a worklist work-check-defer 110, service associate 112, delay 114, management authorization 116, and journey into cycle 118 are shown. In addition, a total 120 is also provided; Paragraph 0088, For each of these different totals, a business manager or other person may drill down on the information to receive more detailed reports and/or analysis. FIG. 4 provides an example of a product detail report 150. In this particular report, the skill level 152 associated with a particular request is shown along with the oldest date 154 for that skill level of request).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the determination of whether the batch satisfies an untimeliness threshold of the invention of Guerrero et al. to further incorporate transmitting the measure of timeliness for the captured images to the document management system of the invention of Thomann et al. because doing so would allow the management to determine whether the work is delayed for a particular reason (see Thomann et al., Paragraph 0041). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 6 and 14 (Currently Amended), which are dependent of claims 1 and 9, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claims 1 and 9. Guerrero et al. further comprising determining, for the batch, arrival and completion volume for the batch (Paragraph 0043, Quality of service can be measured, for example, by surveys of customers and/or people who have had a particular experience. Such as a recent contact with a call center. Also, certain objective aspects of call center performance can be measured, such as volume, wait time, call length after being answered, abandonment rates, etc.; Paragraph 0051, A system such as AVAYA (commercial software to collect data on calls) can be used to build the statistical models of the parameters of the call center from historical data (e.g., 230 in FIG. 2). The call volume is assumed to have intraday variability. The mean of call arrivals (demand) varies with respect to time of day t; typically the intraday period (minute or interval of 15 minutes). The planning horizon is a discrete set of periods [1, T]. Time-varying arrival-rate function is defined as {.lamda..sub.it, 1.ltoreq.t.ltoreq.T} calls per unit of time of customer class i=1, . . . , m; and with the assumption that independent and identically distributed (i.i.d.) random service times with .nu..sup.-1 average service time of the calls. The term .theta..sup.-1 is defined as the average time to abandonment before the customer is served, reflecting customer impatience in the queue. The number of servers (e.g., call center agents serving customers) at each time t for the period is defined as a sequence of integer values {s.sub.t, 1.ltoreq.t.ltoreq.T}, referred to herein as the resource allocation policy).
Regarding claims 7 and 15 (Currently Amended), which are dependent of claims 1 and 9, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claims 1 and 9. Guerrero et al. further comprising determining one or more key performance indicators for the batch (Paragraph 0043, Quality of service can be measured, for example, by surveys of customers and/or people who have had a particular experience. Such as a recent contact with a call center. Also, certain objective aspects of call center performance can be measured, such as volume, wait time, call length after being answered, abandonment rates, etc.; Paragraph 0051, A system such as AVAYA (commercial software to collect data on calls) can be used to build the statistical models of the parameters of the call center from historical data (e.g., 230 in FIG. 2). The call volume is assumed to have intraday variability. The mean of call arrivals (demand) varies with respect to time of day t; typically the intraday period (minute or interval of 15 minutes). The planning horizon is a discrete set of periods [1, T]. Time-varying arrival-rate function is defined as {.lamda..sub.it, 1.ltoreq.t.ltoreq.T} calls per unit of time of customer class i=1, . . . , m; and with the assumption that independent and identically distributed (i.i.d.) random service times with .nu..sup.-1 average service time of the calls. The term .theta..sup.-1 is defined as the average time to abandonment before the customer is served, reflecting customer impatience in the queue. The number of servers (e.g., call center agents serving customers) at each time t for the period is defined as a sequence of integer values {s.sub.t, 1.ltoreq.t.ltoreq.T}, referred to herein as the resource allocation policy).
Regarding claims 8 and 16 (Currently Amended), which are dependent of claims 1 and 9, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claims 1 and 9. Although Guerrero et al. discloses determining whether the batch satisfies an untimeliness threshold based on information in the documents (Paragraph 0059-0062), Guerrero et al. does not specifically disclose performing at least one corrective action in response to determining that the batch satisfies the untimeliness threshold.
	However, Sabharwal discloses performing, by the batch capture system, at least one corrective action in response to determining that the batch satisfies the untimeliness threshold (Paragraph 0051, Responsive to determining that the calculated violation risk is relatively high (e.g., it exceeds a selected threshold of probability), at operation 522, triggers automatic performance of a pre-emptive action to promote SLA compliance, in this example being the automatic generation and sending of an alert message, at operation 524. The alert message may be sent to the currently assigned operator, and may in addition be sent to the entire assignee group associated with the ticket. In an example, the alert message is sent to the entire Windows track mailing list as well as to assignee Y. Responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the determination of whether the batch satisfies an untimeliness threshold of the invention of Guerrero et al. to further incorporate performing at least one corrective action in response to determining that the event satisfies the untimeliness threshold of the invention of Sabharwal because doing so would allow the method to perform a pre-emptive action to promote SLA compliance (see Sabharwal, Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 17 (Currently Amended), Guerrero et al. discloses a tangible, computer readable medium comprising program instructions stored thereon, wherein the program instructions, when executed on one or more computers, 30cause the one or more computers to implement a batch capture system (Paragraph 0010, Embodiments of the present disclosure may include methods, systems, and computer readable media with executable instructions, and/or logic. An example method for determining call center resource allocation can include modeling call center performance over an operations time period using a computer. A number of replicas of the modeled call center performance are simulated, using the computer, over a planning time period, each replica having random contact arrivals and contact service times following a stochastic arrival and service process according to probability distributions of inter-arrival time and service time. Multiple iterations of each simulation are run on the computer to optimize call center resource allocation. A particular simulation iteration is tested against a criterion of convergence, and call center resource is allocated based on the particular simulation iteration with a successful criterion of convergence; see Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Examiner interprets batch capture as services requested by the customer, wherein the services are requested via voice communication and/or electronic messages), configured to: 
	receive an inbound batch of documents by way of [voice communication or email] (see (Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Examiner interprets batch capture as services requested by the customer, wherein the services are requested via voice communication and/or electronic messages);
capture [information] of the documents in the inbound batch of documents (see (Figure 1 and related text in Paragraph 0021, A customer can contact the call center 100 to inquire about a resolution to an issue or to obtain service (e.g., set-up, training, product registration, etc.). Call center contacts, such as voice communications and/or electronic messages, can arrive at the call center 100 via a call center portal 102 (e.g., a voice computer system, web interface, etc.). The call center portal 102 can be configured to accommodate telephone calls and/or other electronic communications, including packet-based (e.g., digital) voice communications. A call center contact can represent a customer attempt to reach the call center, even if the customer does not ultimately reach a server; Applicant’s specification, in paragraph 31, states that the imaging system is used for processing the forms and correspondence received by the enrollment system. Based on broadest reasonable interpretation in light of the specification, Guerrero et al. discloses an “imaging system” because the system can classify the inbound batch of documents by form type (e.g., set-up, training, product registration, etc.));
	determine whether the batch satisfies an untimeliness threshold based on information in the … documents (Paragraph 0049, The method of the present disclosure uses the probability distribution of several parameters of the system estimated through simulation to determine the most cost-effective staffing level of corresponding skill sets that fulfills the projected workload of these contacts while satisfying desired service levels (e.g., a probability that calls will be answered within an agreed response time); Paragraph 0077, Meeting the delay-probability constraint means that the probability of a delay in serving a contact (e.g., customer) before the SLA specified delay is less than or equal to a target probability; Paragraph 0059, A broad definition of service level agreement (SLA) is denoted by a service level agreement SLA(α, ẟ). An SLA may include a standard to answer an α fraction of calls to a call center within o seconds. For instance, a SLA (.9, 20) constraint requires answering at least 90% of the calls within 20 seconds of arrival. An SLA(.8, 120) requires answering 80% of the calls within 120 seconds, etc.; Paragraph 0060, The number of contacts (e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact; Paragraph 0061, In each simulation and for every t, the quantity of customers waiting in queue can be recorded, and those customers in the queue exceeding the maximum wait time specified by an SLA, ẟ, can be counted for the purpose of estimating the SLA. If c is assumed to be a customer ID waiting in the queue, Qt to be a list of customer IDs at time t, and w(c) = t-t(c) is the waiting time for customer c (from time of arrival (t) to time t), where Qt, denotes the number of customers in the queue that have violated the SLA; Examiner interprets the SLA constraint as the untimeliness threshold);
wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely (Paragraph 0049, The method of the present disclosure uses the probability distribution of several parameters of the system estimated through simulation to determine the most cost-effective staffing level of corresponding skill sets that fulfills the projected workload of these contacts while satisfying desired service levels (e.g., a probability that calls will be answered within an agreed response time); Paragraph 0077, Meeting the delay-probability constraint means that the probability of a delay in serving a contact (e.g., customer) before the SLA specified delay is less than or equal to a target probability; Paragraphs 0060-0061, The number of contacts ( e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact);
send … (Paragraph 0130, The second computing device 360 can cause an output to the production device 368, for example, as a result of executing instructions of one or more programs stored non-transitory computer-readable medium 364, by the at least one processor 362, to implement a system for determining call center resource allocation according to the present disclosure. Causing an output can include, but is not limited to, displaying text and images to an electronic display and/or printing text and images to a tangible medium (e.g., paper);
and transmit … the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold (Paragraph 0130, The second computing device 360 can cause an output to the production device 368, for example, as a result of executing instructions of one or more programs stored non-transitory computer-readable medium 364, by the at least one processor 362, to implement a system for determining call center resource allocation according to the present disclosure. Causing an output can include, but is not limited to, displaying text and images to an electronic display and/or printing text and images to a tangible medium (e.g., paper); Paragraph 0059, A broad definition of service level agreement (SLA) is denoted by a service level agreement SLA(α, ẟ). An SLA may include a standard to answer an a fraction of calls to a call center within o seconds. For instance, a SLA (.9, 20) constraint requires answering at least 90% of the calls within 20 seconds of arrival. An SLA(.8, 120) requires answering 80% of the calls within 120 seconds, etc.; Paragraph 0060, The number of contacts (e.g., customers) in the system is both those in the queue (e.g., waiting to be served) and those being served. Contacts refer to a contact with the call center, such as a telephone call or an electronic message. Since SLA measures quality of service for those contacts in the queue over a maximum delay to be served, a contact in the queue for which the SLA is not satisfied can be quantified. Quantifying the queue can be done in the simulation by tracking delay per contact; Paragraph 0061, In each simulation and for every t, the quantity of customers waiting in queue can be recorded, and those customers in the queue exceeding the maximum wait time specified by an SLA, ẟ, can be counted for the purpose of estimating the SLA. If c is assumed to be a customer ID waiting in the queue, Qt to be a list of customer IDs at time t, and w(c) = t-t(c) is the waiting time for customer c (from time of arrival (t) to time t), where Qt, denotes the number of customers in the queue that have violated the SLA).
 Guerrero discloses that delays waiting for a service often lead to customer dissatisfaction (Paragraph 0004). Further, Guerrero discloses to: determine whether the batch satisfies an untimeliness threshold based on information in the documents (Paragraphs 0059-0061); and display text and images to an electronic display (Paragraph 0130). Although Guerrero et al. discloses all the limitations above and an electronic display, Guerrero does not specifically disclose to: send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold; and transmit the captured images of the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold.
However, Sabharwal discloses to: determine whether the batch satisfies an untimeliness threshold based on information in … the documents, wherein the untimeliness threshold includes one or more criteria for when a batch of documents is at risk being untimely (Paragraph 0001, A service-level agreement (SLA) is an agreement between a customer and a service provider for an agreed level of service. A penalty clause may be included in the agreement, making the service provider liable for fines or losses in revenue in the event of SLA violation. To ease SLA compliance verification, the service provider may set SLA values or SLA thresholds for respective services to which the SLA pertains; Service providers who provide support services (e.g., to support information technology (IT) services and/or infrastructure) may operate under an SLA. In such cases, the service provider may be notified of an operational problem with an IT system component by means of a trouble ticket that identifies one or more parameters of the operational problem. Thus, where a server, client computer, application, or the like malfunctions or fails, a trouble ticket may be submitted to the service provider. The relevant SLA may define a target resolution time within which the trouble ticket should be resolved in order to comply with the SLA, without incurring an SLA violation. Different target resolution times may apply to different types of trouble tickets or operational problems; Paragraph 0017, The automated estimation may produce a violation risk value indicative of the probability of SLA violation for the trouble ticket, the method further comprising determining that the violation risk value is relatively high, the preemptive action being performed responsive to the determination that the risk value is relatively high. Determination that the SLA violation risk value is relatively high may comprise determining that the violation risk value is greater than a predefined threshold value);
send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the batch satisfies the untimeliness threshold (Paragraph 0051, Responsive to determining that the calculated violation risk is relatively high (e.g., it exceeds a selected threshold of probability), at operation 522, triggers automatic performance of a pre-emptive action to promote SLA compliance, in this example being the automatic generation and sending of an alert message, at operation 524. The alert message may be sent to the currently assigned operator, and may in addition be sent to the entire assignee group associated with the ticket. In an example, the alert message is sent to the entire Windows track mailing list as well as to assignee Y. Responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator); 
and transmit the [information] of the documents in the batch to a document management system in response to determining that the batch fails to satisfy the untimeliness threshold (Paragraph 0021, The system 100 thus comprises a receiving module 104 to receive trouble tickets that indicate operational problems in a customer system, the operational problems to be resolved by a customer support system of which the SLA compliance management system 100 may form part; Paragraph 0051, Responsive to determining that the calculated violation risk is relatively high (e.g., it exceeds a selected threshold of probability), at operation 522, triggers automatic performance of a pre-emptive action to promote SLA compliance, in this example being the automatic generation and sending of an alert message, at operation 524. The alert message may be sent to the currently assigned operator, and may in addition be sent to the entire assignee group associated with the ticket. In an example, the alert message is sent to the entire Windows track mailing list as well as to assignee Y. Responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the determination of whether the batch satisfies an untimeliness threshold of the invention of Guerrero et al. to further send one or more alerts corresponding to an untimeliness risk event to one or more persons in response to determining that the event satisfies the untimeliness threshold of the invention of Sabharwal because doing so would allow the method to send an alert message to the currently assigned operator. Also, responsive to the alert message, the trouble ticket may be escalated within the relevant support group, and may be assigned to a level 2 operator (see Sabharwal, Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Guerrero et al. discloses to receive inbound information by way of voice communications and/or written communications (Paragraph 0021), Guerrero et al. does not specifically disclose wherein the inbound information is received by way of mail/fax.
However, Thomann et al. discloses to: receive an inbound batch of documents by way of mail or facsimile transmission (see Figure 1 and related text in Paragraph 0054, FIG. 1 is a diagram providing an overview of a method according to the present invention. A first step in the method involves identification of work to be performed. In the context of a preferred embodiment, the work to be performed is often based on a request made by a client relating to a financial service or product. A request can be created in various ways. For example, a client can send in a completed application form which requests certain work to be performed. Similarly, a client can call in and speak with a client service representative and request that some action is taken on the client's behalf. Other requests from clients can be received through facsimile transmissions or electronic transmissions. Thus, there are a number of different avenues through which requests from clients can be received, each request requiring action on the part of the financial services provider; Paragraph 0058, For example, the completion of various requests can be assigned based upon the geographic location of the workers. If it is known that at a first location there is a high workload and at a second location there is a low workload, workers at the second location can be assigned to work the queues of the first location. The completion of various requests can also be assigned to workers based on the subtype of the requests. Each worker is assigned a skill level related to the subtypes or complexity of requests that the worker can complete. This provides a number of benefits. First, not all workers need to be trained to complete all subtypes of requests. This reduces the amount of time and expense associated with training workers. Second, workers are not assigned requests having subtypes that the workers are not trained to handle, thus their productivity is not hampered. Third, by assigning requests based on skill level, fewer errors are created in the completion process; It can be noted that the claim language is written in alternative form. The limitation taught by Thomann et al. is based on “facsimile transmission").
capture images of the documents in the inbound batch of documents (Paragraph 0042, Progress reports are used to determine how workflow is progressing based on time. The progress reports can be used to track high visibility or high volume requests or other requests that are given special significance. This allows management to monitor the amount of time these requests are taking. It is important that some of these requests be performed quickly. Examples of requests with special importance include requests for clients that are given priority or requests that if not performed timely risk financial loss for the business; see Figure 2, Paragraph 0062, At step 14 the scanner converts the client correspondence from hard copy to a digital format, storing the images for a particular piece of correspondence in an electronic envelope. The present invention provides for any number of scanners to be used as may be appropriate to a particular business and implementation of the invention. Using electronic envelopes to organize the correspondence helps ensure the integrity of the information scanned into the system while providing an intuitive organizational structure; Paragraph 0068, After the electronic envelope has been identified at step 16, it is routed to an envelope queue at step 18. The envelope queue contains electronic envelopes of information obtained through various means, including customer correspondence received by facsimile, overnight mail 32, regular mail 36, telephone 30, TELETOUCH.RTM. 24 and electronic data services 28. In addition, the plan provider can create an electronic envelope in the system to generate a request and a transaction. Also, there may be various electronic envelopes that do not require scanning documents and identifying digital images in steps 12 and 14. Such electronic envelopes are referred to as "auto-built" requests. As an example of an auto-built request, an employer may submit a list of employee contributions to a 401 (k) plan via the Internet. In this case, there are no hard copies of documents to scan into the system. The request has been automatically built and in most instances automatically completed. If the request cannot be automatically completed, it still bypasses the identity and examiner role and goes directly to the worker queue).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the medium in which the requests arrive (e.g. telephone calls or electronic messages) of the invention of Guerrero et al. to further incorporate other mediums of communication (e.g. mail or facsimile transmission) of the invention of Thomann et al. because doing so would allow the method to receive customer correspondence from various means (see Thomann et al., Figure 2 and related text in Paragraph 0068). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 18 (New), which is dependent of claim 1, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claim 1. Guerrero et al. further discloses … one or more performance metrics for the batch of documents (Paragraph 0043, Quality of service can be measured, for example, by surveys of customers and/or people who have had a particular experience. Such as a recent contact with a call center. Also, certain objective aspects of call center performance can be measured, such as volume, wait time, call length after being answered, abandonment rates, etc.; Paragraph 0051, A system such as AVAYA (commercial software to collect data on calls) can be used to build the statistical models of the parameters of the call center from historical data (e.g., 230 in FIG. 2). The call volume is assumed to have intraday variability. The mean of call arrivals (demand) varies with respect to time of day t; typically the intraday period (minute or interval of 15 minutes). The planning horizon is a discrete set of periods [1, T]. Time-varying arrival-rate function is defined as {.lamda..sub.it, 1.ltoreq.t.ltoreq.T} calls per unit of time of customer class i=1, . . . , m; and with the assumption that independent and identically distributed (i.i.d.) random service times with .nu..sup.-1 average service time of the calls. The term .theta..sup.-1 is defined as the average time to abandonment before the customer is served, reflecting customer impatience in the queue. The number of servers (e.g., call center agents serving customers) at each time t for the period is defined as a sequence of integer values {s.sub.t, 1.ltoreq.t.ltoreq.T}, referred to herein as the resource allocation policy).
Although Guerrero et al. discloses all the limitations above and an electronic display, Guerrero does not specifically disclose transmitting, by the batch capture system, a signal for generating a dashboard displaying one or more performance metrics for the batch of documents.
However, Thomann et al. discloses transmitting, by the batch capture system, a signal for generating a dashboard displaying one or more performance metrics for the batch of documents (Paragraph 0062, At step 14 the scanner converts the client correspondence from hard copy to a digital format, storing the images for a particular piece of correspondence in an electronic envelope. The present invention provides for any number of scanners to be used as may be appropriate to a particular business and implementation of the invention. Using electronic envelopes to organize the correspondence helps ensure the integrity of the information scanned into the system while providing an intuitive organizational structure; Paragraph 0043, Personnel reporting provides for a means of monitoring the productivity of personnel. For example, it could be used to determine the number of requests per hour of a worker or an examiner. It can show the number of requests touched by that person, the amount of time spent by the person on each request, the number of errors made by that person, and the number of times that work has been returned to that person. Because this information is available, timing standards can be created for personnel to comply with. This allows management to set minimum competency levels or to provide compensation based on production. Further, these personnel reports may be used as a management tool to identify those areas where additional training is needed, such as where a number of similarly positioned people are making the same types of errors or are spending too much time on a specific type of request. In cases such as this, then management may determine that workers are receiving inadequate training and their productivity could be improved in these areas through additional training; Paragraph 0086, The present invention provides a number of advantages relating to monitoring and controlling workflow. For example, FIG. 3 is a screen display illustrating how the number of envelopes and requests in process can be summarized. This and other screen displays are merely representative and the invention does not require any particular graphical user interface design. A particular display may in part depend upon the particular hardware and software systems used in accordance with the invention. The report shown provides important business information that allows for more informed business decisions to be made. In FIG. 3, the number of requests at various stages in the workflow process are shown. For example, the number of requests associated with an examiner 102, a worklist examiner 104, a work queue 106, member service center review 108, a worklist work-check-defer 110, service associate 112, delay 114, management authorization 116, and journey into cycle 118 are shown. In addition, a total 120 is also provided; Paragraph 0088, For each of these different totals, a business manager or other person may drill down on the information to receive more detailed reports and/or analysis. FIG. 4 provides an example of a product detail report 150. In this particular report, the skill level 152 associated with a particular request is shown along with the oldest date 154 for that skill level of request).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the generated performance metrics for the batch of documents of the invention of Guerrero et al. to further incorporate transmitting a signal for generating a dashboard displaying one or more performance metrics for the batch of documents of the invention of Thomann et al. because doing so would allow a manager to identify those areas where additional training is needed, such as where a number of similarly positioned people are making the same types of errors or are spending too much time on a specific type of request (see Thomann et al., Paragraph 0043). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 19 (New), which is dependent of claim 18, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claim 18. Guerrero et al. further comprising … generating status information for the batch of documents ... (Paragraph 0036, That is, a queue may simply be tracking an order by which contacts arrive and are stored pending further action. Examples of a queue can include an e-mail inbox organized by message date/time received, or lines of a telephone system of callers on hold for which the order at which a call was received is tracked. Examples of the serving portion of the call center can include an electronic communication being viewed by a server, or a server connecting to a telephone line in order to speak with a person).
Although Guerrero et al. discloses all the limitations above and generating status information for the batch of documents, Guerrero does not specifically disclose transmitting a signal for generating status information for the batch of documents to be displayed on the dashboard.
However, Thomann et al. further comprising transmitting, by the batch capture system, a signal for generating status information for the batch of documents to be displayed on the dashboard (Paragraph 0042, Progress reports are used to determine how workflow is progressing based on time. The progress reports can be used to track high visibility or high volume requests or other requests that are given special significance. This allows management to monitor the amount of time these requests are taking. It is important that some of these requests be performed quickly. Examples of requests with special importance include requests for clients that are given priority or requests that if not performed timely risk financial loss for the business; Paragraph 0086, The present invention provides a number of advantages relating to monitoring and controlling workflow. For example, FIG. 3 is a screen display illustrating how the number of envelopes and requests in process can be summarized. This and other screen displays are merely representative and the invention does not require any particular graphical user interface design. A particular display may in part depend upon the particular hardware and software systems used in accordance with the invention. The report shown provides important business information that allows for more informed business decisions to be made. In FIG. 3, the number of requests at various stages in the workflow process are shown. For example, the number of requests associated with an examiner 102, a worklist examiner 104, a work queue 106, member service center review 108, a worklist work-check-defer 110, service associate 112, delay 114, management authorization 116, and journey into cycle 118 are shown. In addition, a total 120 is also provided; Paragraph 0088, For each of these different totals, a business manager or other person may drill down on the information to receive more detailed reports and/or analysis. FIG. 4 provides an example of a product detail report 150. In this particular report, the skill level 152 associated with a particular request is shown along with the oldest date 154 for that skill level of request).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the status information for the batch of documents of the invention of Guerrero et al. to further incorporate transmitting, by the batch capture system, a signal for generating status information for the batch of documents to be displayed on the dashboard of the invention of Thomann et al. because doing so would allow a manager to view the number of requests sitting in any one of a number of queues so that it can be determined where additional workers are needed or where requests need to be transferred to a different location, or where other clogs in the workflow process are located (see Thomann et al., Paragraph 0040). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20 (New), which is dependent of claim 18, the combination of Guerrero et al., Sabharwal, and Thomann et al. discloses all the limitations in claim 18. Guerrero et al. further generating … performance metrics (Paragraph 0043, Quality of service can be measured, for example, by surveys of customers and/or people who have had a particular experience. Such as a recent contact with a call center. Also, certain objective aspects of call center performance can be measured, such as volume, wait time, call length after being answered, abandonment rates, etc.; Paragraph 0051, A system such as AVAYA (commercial software to collect data on calls) can be used to build the statistical models of the parameters of the call center from historical data (e.g., 230 in FIG. 2). The call volume is assumed to have intraday variability. The mean of call arrivals (demand) varies with respect to time of day t; typically the intraday period (minute or interval of 15 minutes). The planning horizon is a discrete set of periods [1, T]. Time-varying arrival-rate function is defined as {.lamda..sub.it, 1.ltoreq.t.ltoreq.T} calls per unit of time of customer class i=1, . . . , m; and with the assumption that independent and identically distributed (i.i.d.) random service times with .nu..sup.-1 average service time of the calls. The term .theta..sup.-1 is defined as the average time to abandonment before the customer is served, reflecting customer impatience in the queue. The number of servers (e.g., call center agents serving customers) at each time t for the period is defined as a sequence of integer values {s.sub.t, 1.ltoreq.t.ltoreq.T}, referred to herein as the resource allocation policy).
Although Guerrero et al. discloses all the limitations above and an electronic display, Guerrero does not specifically disclose wherein the signal for generating dashboard includes instructions to display the performance metrics graphically in the dashboard.
However, Thomann et al. discloses wherein the signal for generating dashboard includes instructions to display the performance metrics graphically in the dashboard (Paragraph 0043, Personnel reporting provides for a means of monitoring the productivity of personnel. For example, it could be used to determine the number of requests per hour of a worker or an examiner. It can show the number of requests touched by that person, the amount of time spent by the person on each request, the number of errors made by that person, and the number of times that work has been returned to that person. Because this information is available, timing standards can be created for personnel to comply with. This allows management to set minimum competency levels or to provide compensation based on production. Further, these personnel reports may be used as a management tool to identify those areas where additional training is needed, such as where a number of similarly positioned people are making the same types of errors or are spending too much time on a specific type of request. In cases such as this, then management may determine that workers are receiving inadequate training and their productivity could be improved in these areas through additional training; Paragraph 0086, The present invention provides a number of advantages relating to monitoring and controlling workflow. For example, FIG. 3 is a screen display illustrating how the number of envelopes and requests in process can be summarized. This and other screen displays are merely representative and the invention does not require any particular graphical user interface design. A particular display may in part depend upon the particular hardware and software systems used in accordance with the invention. The report shown provides important business information that allows for more informed business decisions to be made. In FIG. 3, the number of requests at various stages in the workflow process are shown. For example, the number of requests associated with an examiner 102, a worklist examiner 104, a work queue 106, member service center review 108, a worklist work-check-defer 110, service associate 112, delay 114, management authorization 116, and journey into cycle 118 are shown. In addition, a total 120 is also provided; Paragraph 0088, For each of these different totals, a business manager or other person may drill down on the information to receive more detailed reports and/or analysis. FIG. 4 provides an example of a product detail report 150. In this particular report, the skill level 152 associated with a particular request is shown along with the oldest date 154 for that skill level of request).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the generated performance metrics for the batch of documents of the invention of Guerrero et al. to further incorporate displaying one or more performance metrics graphically in the dashboard of the invention of Thomann et al. because doing so would allow a manager to identify those areas where additional training is needed, such as where a number of similarly positioned people are making the same types of errors or are spending too much time on a specific type of request (see Thomann et al., Paragraph 0043). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.P./Examiner, Art Unit 3624        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624